NUMBER 13-07-00586-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
________________________________________________ __________

BELEN VARGAS, DECEASED,                                                       Appellant,

                                            v.

MARIANO VARGAS,                                     Appellee.
____________________________________________________________

              On Appeal from the 24th District Court
                    of De Witt County, Texas.
____________________________________________________________
                         MEMORANDUM OPINION

                   Before Justices Yañez, Benavides, and Vela
                       Memorandum Opinion Per Curiam

       Pro se appellant, Belen Vargas, perfected an appeal from a judgment entered by

the 24th District Court of De Witt County, Texas, in cause number 07-01-20,545. The

record was filed and appellant’s brief became due, but no appellant’s brief has been filed.

On March 30, 2009, this Court was advised by appellant’s sister, Linda Perez (Perez), that

appellant died on October 5, 2008.
       On June 8, 2009, the Clerk of this Court spoke with Perez regarding the

administration of appellant’s estate. Perez indicated that she was in the process of

seeking legal counsel to appoint a legal representative for appellant’s estate and determine

if the representative, if any, and/or her heirs desire to prosecute the appeal. Perez stated

that appellant had no children, was divorced, and that appellant’s siblings are the closest

living relatives. The Clerk of the Court sent a letter to Perez requiring her to inform the

Court by July 31, 2009, whether there would be an administration of appellant’s estate and

whether there would be a legal successor to appellant who would be prosecuting the

appeal to conclusion. Perez was advised that if the Court did not receive a response, the

appeal would be subject to dismissal for want of prosecution. To date, the Court has not

received any information regarding the administration of appellant’s estate.

       Accordingly, we dismiss the appeal for want of prosecution. See TEX . R. APP. P.

42.3(b).

                                                        PER CURIAM

Memorandum Opinion delivered
and filed this the 15th day of October, 2009.




                                                2